DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. As an initial matter, the Applicant’s arguments over the 35 USC 103 rejections over Nakata are found persuasive and said rejections are therefore hereby withdrawn.  The Applicant has successfully demonstrated that Nakata is not available as prior art.  However, regarding the 35 USC 103 rejection over Sonobe in view of JP ‘724 the Examiner respectfully disagrees with the Applicant’s traversal.  The Applicant has amended formula (1) of pending claim 1 such that at least one of R11 and R12 represents an alkyl group having 2 to 4 carbon atoms.  The Applicant correctly points out that Chemical formula 4 of JP ‘724 has methyl groups in the positions corresponding to the Applicant’s R11 and R12.  However, to those skilled in the chemical art one homologue is not an advance over an adjacent member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of a series, would know what properties to expect in adjacent members. Also, it is well established that the substitution of alkyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  As such, it is deemed that substituting an ethyl group for a methyl group would be an obvious modification to one of ordinary skill in the art.  
11 and R12 represents an alkyl group having 2 to 4 carbon atoms.  However, the Examiner disagrees that the data presented in the Applicant’s specification is sufficient to establish superior results.  The Examiner notes that both Examples 17 and 42 utilize an acrylic monomer wherein R11 and R12 are both methyl groups.  The Applicant has argued that Example 17 achieves an inferior rank in image smearing to Example 1.  However, Example 17 achieves a grade equivalent or better to 10 of the inventive Examples utilizing the same monomer as Example 1.  As such, it is not clear that the combination of elements presented in pending claim 1 produce superior results to the Examples 17 and 42, which are commensurate to the combination of Sonobe and JP ‘724 as 10 of the Examples presented in the instant specification that read on pending claim 1 retrieve the same grade or worse in the image smearing test as Examples 17 and 42.  For all of these reasons, the Applicant’s arguments are not found to be persuasive.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sonobe et al. (US Patent 8,673,526) in view of JP 2000-206724 and further in view of JP 05-181299.
Sonobe teaches a photoreceptor comprising a substrate and an outermost layer containing a cured fil of a composition containing a compound having a chain polymerizable functional group and a charge transporting skeleton in the same molecule.  Sonobe teaches the following suitable polymerizable charge transporting 

    PNG
    media_image1.png
    191
    216
    media_image1.png
    Greyscale
and

    PNG
    media_image2.png
    180
    224
    media_image2.png
    Greyscale
.
The above compounds read on Applicant’s formula (1)  in pending claim 1 and formula 4 of pending claim 3.  These compounds are selected as representative compounds that read on the Applicant’s formulae, however, Sonobe teaches other examples that meet the requirements set forth in pending claims 1 and 3 as well (See Columns 13-100 of Sonobe).  Sonobe further teaches a separate charge transporting layer from the outermost protective layer described above (Col. 8 ln. 65).  The charge transporting layer may also comprise a non-polymerizable charge transporting compound having formula (a-2; see Col. 129 ln. 35-63), which reads on the Applicant’s formula (8) recited in pending claim 5:

    PNG
    media_image3.png
    228
    365
    media_image3.png
    Greyscale
.
Additionally, the photoreceptor is taught to be used in an image forming apparatus and process cartridge according to the limitations of claims 7-8 (Col. 135 ln. 50-Col. 140 ln. 54).  Sonobe does not, however, teach that the surface layer comprise a copolymer of the reactive charge transport compound and a compound having a formula according to formula (3) of pending claim 1 or at least one of melamine resin-containing particles and acrylic resin-containing particles.
JP ‘724 teaches a photoreceptor comprising a photosensitive layer and a surface layer having excellent durability ([0011] and [0013]).   JP ‘724 teaches that the binder resin of the protective layer preferably includes a curable resin such as an acrylic resin in order to improve the abrasion resistance of the photoreceptor ([0032]).  In embodiments, JP ‘724 teaches the following curable resin used to obtain the improvements in abrasion resistance:

    PNG
    media_image4.png
    195
    681
    media_image4.png
    Greyscale
.
The compound of Chemical Formula 4 above differs from the Applicant’s Formula 1 of pending claim 1 in that R11 and R12 are methyl groups in Chemical Formula 4 above.  However, to those skilled in the chemical art one homologue is not an advance over an adjacent member of a homologous series. The reason for this is that one of ordinary skill, knowing the properties of one member of a series, would know what properties to expect in adjacent members. Also, it is well established that the substitution of alkyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results. In re Henze, 85 USPQ 261 (1950), In re Wood, 199 U.S.P.Q. 137 (C.C.P.A. 1978) and In re Lohr, 137 U.S.P.Q. 548, 549 (C.C.P.A. 1963).  As such, it is deemed that substituting an ethyl group for a methyl group would be an obvious modification to one of ordinary skill in the art.  
JP ‘299 teaches a photoreceptor comprising a surface protective layer comprising a reinforcing agent in order to increase the durability, development, transfer  in the surface layer of the photoreceptor of Sonobe et al. as well as the melamine or acrylic reinforcing agents taught by JP ‘299 in order to improve the abrasion resistance and film strength as well as the development, transfer and cleaning operations of the photoreceptor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of copending Application No. 16/855,035 in view of JP 05-181299. Copending Application ‘035 recites a photoreceptor comprising a photosensitive layer and surface layer wherein the surface layer comprises a reactive charge transport compound and a reactive monomer of formula (3), which reads on the Applicant’s formula (1).  Copending Application ’035 .
This is a provisional nonstatutory double patenting rejection.

Claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of copending Application No. 16/777,173 in view of JP 05-181299. Copending Application ‘173 recites a photoreceptor comprising a photosensitive layer and surface layer wherein the surface layer comprises a reactive charge transport compound and a reactive monomer of formula (3), which reads on the Applicant’s formula (1).  Copending Application ’173 does not, however, teach the use of melamine or acrylic particles.   JP ‘299 teaches a photoreceptor comprising a surface protective layer comprising a reinforcing agent in order to increase the durability, development, transfer and cleaning of the photoreceptor ([0035-36]).  Suitable reinforcing agents are taught to be acrylic resin fine particles or melamine fine particles ([0036]).  The particles are taught to be present in an amount of .
This is a provisional nonstatutory double patenting rejection.

Claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of copending Application No. 16/785,333 in view of JP 05-181299. Copending Application ‘733 recites a photoreceptor comprising a photosensitive layer and surface layer wherein the surface layer comprises a reactive charge transport compound and a reactive monomer of formula (3), which reads on the Applicant’s formula (1).  Copending Application ’733 does not, however, teach the use of melamine or acrylic particles.   JP ‘299 teaches a photoreceptor comprising a surface protective layer comprising a reinforcing agent in order to increase the durability, development, transfer and cleaning of the photoreceptor ([0035-36]).  Suitable reinforcing agents are taught to be acrylic resin fine particles or melamine fine particles ([0036]).  The particles are taught to be present in an amount of 10 to 20% by weight of the binder resin ([0043]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of effective filing date of the instant application to have utilized the melamine or acrylic particles taught by JP ‘299 in the surface layer of the photoreceptor of Copending Application ‘733 in order to improve the film strength and development, transfer and cleaning properties of the photoreceptor.


Claims 1-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-11 of Application No. 16/894,977 (Notice of Allowance Issued, but Patent Number not yet assigned) in view of JP 05-181299.  Application ’977 does not, however, teach the use of melamine or acrylic particles.   JP ‘299 teaches a photoreceptor comprising a surface protective layer comprising a reinforcing agent in order to increase the durability, development, transfer and cleaning of the photoreceptor ([0035-36]).  Suitable reinforcing agents are taught to be acrylic resin fine particles or melamine fine particles ([0036]).  The particles are taught to be present in an amount of 10 to 20% by weight of the binder resin ([0043]).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of effective filing date of the instant application to have utilized the melamine or acrylic particles taught by JP ‘299 in the surface layer of the photoreceptor of Application ‘977 in order to improve the film strength and development, transfer and cleaning properties of the photoreceptor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/14/2021